FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DINESH SINGH,                                    No. 10-73431

               Petitioner,                       Agency No. A040-149-432

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Dinesh Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from the immigration judge’s

decision denying his application for withholding of removal and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

         Singh does not allege past persecution. With respect to his fear of future

harm in India, substantial evidence supports the agency’s conclusion that Singh

failed to establish a clear probability that he would be persecuted on account of his

Christian religion or his conversion to Christianity. See Hoxha v. Ashcroft, 319
F.3d 1179, 1185 (9th Cir. 2003) (no compelling evidence that persecution of non-

political Albanians in Kosovo is so widespread that applicant faced a clear

probability of persecution). Accordingly, Singh’s withholding of removal claim

fails.

         Substantial evidence also supports the agency’s finding that Singh has not

established that it is more likely than not he would be tortured by the government

or with the government’s consent or acquiescence if returned to India. See Soriano

v. Holder, 569 F.3d 1162, 1167 (9th Cir. 2009). Accordingly, Singh’s CAT claim

fails.

         PETITION FOR REVIEW DENIED.




                                                                                 10-73431